             Case 1:20-cv-02040-CRC Document 40 Filed 03/04/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

DON’T SHOOT PORTLAND et al.,

                 Plaintiffs,
                                                               Civil Action No. 1:20-cv-02040-CRC
   v.
                                                               STIPULATION AND [PROPOSED]
                                                               ORDER
ALEJANDRO MAYORKAS, in his official
capacity as Secretary of Homeland Security, et al.,

                 Defendants.


        Subject to the Court’s approval, Plaintiffs and Defendants, through their undersigned

counsel of record, HEREBY STIPULATE as follows:

        1.       Plaintiffs filed the instant action on July 27, 2020. (Dkt. No. 1.)

        2.       Defendants filed a motion to dismiss the Complaint on October 15, 2020. (Dkt.

No. 24.)

        3.       Plaintiffs filed their memorandum in opposition to Defendants’ motion to dismiss

the Complaint on October 29, 2020. (Dkt. No. 26.)

        4.       After conferring with Defendants, the parties agreed that Defendants would

consent if Plaintiffs moved to amend the Complaint by December 17, 2020; the Parties

memorialized that agreement in a November 4, 2020 consent motion and the Court granted the

motion on November 5, 2020. (Dkt. No. 28.)

        5.       On December 17, 2020, Plaintiffs filed an Amended Complaint. (Dkt. No. 35.)

        6.       On January 19, 2021, Defendants filed a motion to dismiss Plaintiffs’ Amended

Complaint. (Dkt. No. 38.)
             Case 1:20-cv-02040-CRC Document 40 Filed 03/04/21 Page 2 of 5




        7.       On January 20, 2021, new leadership assumed responsibility for the Department

of Homeland Security and the Department of Justice.

        8.       On January 28, 2021, the Parties stipulated to an extension of deadlines regarding

Plaintiffs’ opposition to Defendants’ motion to dismiss the Amended Complaint, and Defendants’

reply. (Dkt. No. 39.)

        9.       According to an Order entered by the Court on February 1, 2021, Plaintiffs’

opposition to Defendants’ motion to dismiss the Amended Complaint is due by March 9, 2021.

Defendants’ reply is due by March 23, 2021.

        10.      Since the Court’s entry of the updated scheduling order, the Parties have begun

discussing whether the case can be resolved without further litigation.

        11.      Pursuant to Rule 6 of the Federal Rules of Civil Procedure and the Local Rules of

this Court, the Parties now ask the Court to change the dates of all subsequent events or

deadlines previously fixed by the Court. Specifically, the Parties request that the Court move

forward all deadlines by 180 days.

        12.      The Parties believe that an extension of the deadlines will enable the Parties to

continue discussions and allow for the possibility of out-of-court resolution without

simultaneously devoting resources to briefing deadlines and other litigation obligations in this

case.

        13.      An extension of time would also afford new administration officials more time to

become familiar with the issues in this case.

        14.      Pursuant to this extension of time, Plaintiffs shall file their opposition to

Defendants’ motion to dismiss the Amended Complaint by September 7, 2021. Defendants shall

file their reply by September 21, 2021.




                                                    2
         Case 1:20-cv-02040-CRC Document 40 Filed 03/04/21 Page 3 of 5




       15.     Given the length of the extensions proposed, the Parties also stipulate to file with

the Court a joint status report every 60 days. The joint status reports shall be filed on or before:

May 3, 2021; July 2, 2021; and August 31, 2021.



IT IS SO STIPULATED.

Dated: March 4, 2021                                  Respectfully submitted,

                                                      /s/ Matthew D. Forbes

                                                      David A. O’Neil (D.C. Bar No. 1030615)
                                                      Debevoise & Plimpton, LLP
                                                      801 Pennsylvania Ave., N.W.
                                                      Washington, D.C. 20004
                                                      T: (202) 383-8000
                                                      daoneil@debevoise.com

                                                      Matthew D. Forbes (NY Bar No. 5664354)*
                                                      Ashley V. Hahn (NY Bar No. 5673298)*
                                                      Debevoise & Plimpton, LLP
                                                      919 Third Avenue
                                                      New York, NY 10022
                                                      T: (212) 909-6000
                                                      mforbes@debevoise.com

                                                      Deana K. El-Mallawany (MA Bar No.
                                                      674825)*
                                                      Justin G. Florence (D.C. Bar No. 988953)
                                                      Benjamin L. Berwick (D.D.C. Bar No.
                                                      MA0004)
                                                      The Protect Democracy Project, Inc.
                                                      15 Main Street, Suite 312
                                                      Watertown, MA 02472
                                                      T: (202) 579-4582 | F: (929) 777-8428
                                                      deana.elmallawany@protectdemocracy.org
                                                      justin.florence@protectdemocracy.org
                                                      ben.berwick@protectdemocracy.org




                                                  3
Case 1:20-cv-02040-CRC Document 40 Filed 03/04/21 Page 4 of 5




                                  Jessica A. Marsden (NC Bar No. 50855)*
                                  The Protect Democracy Project, Inc.
                                  510 Meadowmont Village Circle, No. 328
                                  Chapel Hill, NC 27517
                                  T: (202) 579-4582 | F: (929) 777-8428
                                  jess.marsden@protectdemocracy.org

                                  Christine Kwon (CA Bar No. 319384)*
                                  The Protect Democracy Project, Inc.
                                  555 W. 5th St.
                                  Los Angeles, CA 90013
                                  T: (202) 579-4582 | F: (929) 777-8428
                                  christine.kwon@protectdemocracy.org

                                  Rachel F. Homer (D.C. Bar No. 1045077)
                                  The Protect Democracy Project, Inc.
                                  2020 Pennsylvania Ave., NW, #163
                                  Washington, DC 20006
                                  T: (202) 579-4582 | F: (929) 777-8428
                                  rachel.homer@protectdemocracy.org

                                  Attorneys for Plaintiffs


                                  JOHN COUGHLIN
                                  Deputy Assistant Attorney General
                                  BRIGHAM J. BOWEN
                                  Assistant Branch Director

                                  /s/ Jason C. Lynch
                                  JASON C. LYNCH (D.C. Bar No. 1016319)
                                  MICHAEL P. CLENDENEN
                                  JORDAN L. VON BOKERN
                                  Trial Attorneys
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street NW, Rm. 11214
                                  Washington, DC 20005
                                  Tel: (202) 514-1359
                                  Email: Jason.Lynch@usdoj.gov

                                  Attorneys for Defendants




                              4
         Case 1:20-cv-02040-CRC Document 40 Filed 03/04/21 Page 5 of 5




                                  [PROPOSED] ORDER

        Pursuant to stipulation, IT IS SO ORDERED.


Date:



                                          CHRISTOPHER R. COOPER
                                          United States District Judge




                                             5
